DETAILED ACTION

First Action Interview Pilot Program Interview
An interview was conducted on 03 December 2020 (see attached).  The applicant has chosen to waive the FAI Pilot Program non-final based on the originally filed claims, and have the proposed claim amendments enter and examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowak et al. (US 7,353,920).
 In Re claim 1, Nowak et al. disclose a braking system comprising: a braking assembly (fig. 6) of a wheel (col. 4, lines 34-37); and a coolant loop (43) coupled in heat exchange communication with the braking assembly through a channel (36) of the 
In Re claim 3, see fluid circuit (43).
In Re claims 4 and 5, as shown in fig. 6, the brake assembly is enclosed, thus limiting ambient airflow around the friction disk (58).  The examiner notes that although specifics of the wheel are not provided, the wheel would not change or decrease this limiting feature. 

Claims 1, 3, 4, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (}US 6,170,617).
In Re claim 1, Nakamura discloses a braking system comprising: a braking assembly (21,24) of a wheel (17); and a coolant loop (20) coupled in heat exchange communication with the braking assembly through a channel (56a) of the brake assembly, wherein the coolant loop comprises a supply line (30a) and outlet line (30b; see figs. 11, 17, 18).
In Re claim 3, see fluid circuit in fig. 11.
In Re claim 4, as shown in figs. 5 and 11, the brake assembly at least partially covers the brake disk, thus interpreted to meet the broadly claimed limitation of limiting ambient airflow around the friction disk to some degree. 
In Re claim 19, Nakamura discloses a braking system (figs. 1, 11, 17, 18) and method for cooling a brake system and brake disk, thus reducing oxidation, comprising: determining a status of the brake assembly (see sensor 44); and circulating a liquid 
In Re claim 20, Nakamura disclose the use of a high specific heat gel (abstract)

Allowable Subject Matter
Claims 9-18 are allowed.
Claims 2 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657